           Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA                        No. 2:18-cr-00202-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    GABRIEL VICENTE ARAUZA
15                       Defendant.
16

17            This matter is before the Court on Defendant Gabriel Vicente Arauza’s (“Defendant”)

18   Motion to Suppress Evidence. (ECF No. 30.) The Government filed an opposition. (ECF No.

19   32.) Defendant filed a reply. (ECF No. 33.) For the reasons set forth below, the Court DENIES

20   Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 2 of 12

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          At the time of the search at issue, Defendant was on Post Release Community Supervision

 3   (“PRCS”) for a 2017 conviction for violating California Health and Safety Code § 11378 and

 4   California Penal Code § 29800(A)(1). (ECF No. 32-2 at 8.) Defendant’s conditions of PRCS

 5   included warrantless search conditions and a requirement to keep probation informed about his

 6   current place of residence or any changes to his residence. (ECF No. 32-1 at 2.) On August 1,

 7   2018, Defendant’s wife informed Probation Officer Michael Sanders (“Officer Sanders”) that

 8   Defendant no longer lived at his reported address, 4997 46th Street in Sacramento, California.

 9   (Id.) When Officer Sanders contacted Defendant via telephone, however, Defendant claimed he

10   still lived at his reported address. (Id.) Shortly after this call, Officer Sanders learned Defendant

11   was the suspect in a domestic violence disturbance at the residence and Defendant’s wife was the

12   reporting party. (Id.)

13          Officer Sanders then initiated an investigation to ascertain Defendant’s true residence and

14   any related criminal activity. (Id. at 3.) On August 2 and August 7, 2018, Officer Sanders

15   attempted to visit Defendant at the 4997 46th Street address, but there was no answer at the front

16   door on either occasion. (Id.) On August 8, 2018, Officer Sanders successfully contacted

17   Defendant at the 4997 46th Street address. (Id.) During the visit, Defendant told Officer Sanders

18   he resided there. (Id.) However, Officer Sanders observed Defendant did not have any clothes or

19   belongings in the residence. (Id.) Defendant explained his clothes and other personal items were

20   at his sister’s house and he had to move them back in. (Id.) Later that same day, Officer Sanders
21   observed Defendant drive to the Greenridge Apartments located at 5399 47th Avenue in

22   Sacramento, California (“Greenridge Apartments”). (Id.) Defendant parked in spot 48, directly

23   in front of Apartment 245. (Id.) Officer Sanders then saw Defendant walk down a breezeway

24   toward Apartment 245, but he did not see Defendant actually enter the apartment. (Id.)

25          On August 26, 2018, Officer Sanders received two pictures from Defendant’s wife via text

26   message. (Id. at 4.) The two pictures were of Defendant’s wife’s face, and she appeared to have
27   a black eye. (Id.) On August 27, 2018, Officer Sanders conducted surveillance and observed

28   Defendant standing outside the residence at 4997 46th Street. (Id.) Defendant entered a vehicle
                                                        2
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 3 of 12

 1   parked outside the residence and drove away. (Id.) Later that day, Officer Sanders contacted

 2   Defendant’s wife via telephone. (Id.) Defendant’s wife informed probation that she and

 3   Defendant were trying to reconcile, but she stated Defendant was still not living with her at the

 4   4997 46th Street address. (Id.)

 5          On August 29, 2018, at approximately 12:30 p.m., Officer Sanders and a team of officers

 6   observed Defendant driving to the Greenridge Apartments. (Id. at 5.) After Defendant parked his

 7   vehicle, the officers activated their emergency lights and contacted Defendant while he was still

 8   in the vehicle. (Id.) As Defendant exited the vehicle, one of the officers observed him toss a

 9   shiny object into a grassy area nearby. (Id.) Another officer retrieved the object during a search

10   of the area and found a “clean and unweather[ed]” house key. (Id. at 6.) The officers then

11   searched Defendant’s vehicle and found two cell phones, a Samsung and an LG Cricket. (Id. at

12   5.) Defendant denied owning the LG Cricket phone, but he admitted the Samsung phone was his

13   and gave the officers his passcode for the phone. (Id. at 6.) The officers searched text messages

14   on Defendant’s phone and found several pictures and videos of “large amounts of suspected

15   methamphetamine, cocaine, and a large zip lock bag of U.S. currency.” (Id.) The officers also

16   found a video on the phone that showed Defendant “racking the slide of a firearm.” (Id.)

17          At approximately 1:30 p.m., the officers spoke with apartment staff who confirmed

18   Defendant came to the Greenridge Apartments often. (ECF No. 32-1 at 6–7.) The apartment

19   staff also confirmed seeing Defendant drive a white SUV with large white rims and park the

20   vehicle in spot 48, a reserved parking spot for Apartment 245. (Id. at 7.) Officer Sanders notes
21   he had observed Defendant driving a white SUV with large white rims in the past. (Id.) The

22   apartment staff reported they had also observed Defendant park another vehicle in spot 48 on

23   several occasions. (Id.) The apartment staff stated the apartment was leased by Brittney May

24   Beltran, whom they had observed entering and exiting Apartment 245 regularly. (Id. at 7.)

25   Officer Sanders asserts at this point, based on his training and experience, he suspected Defendant

26   was concealing a residence within Apartment 245 to further his criminal activity. (Id.)
27          At approximately 2:15 p.m., Officer Sanders knocked and announced the officers’

28   presence at Apartment 245. (Id.) There was no response. (Id.) Officer Sanders reports that after
                                                       3
           Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 4 of 12

 1   a reasonable time, he used the key found near Defendant’s vehicle to enter the apartment. (Id. at

 2   7–8.) Once inside, the officers engaged in a protective sweep to ensure no one else was present in

 3   the apartment and found no other individuals. (Id. at 8.) While conducting the protective sweep

 4   of a bedroom, the officers observed a clear plastic bin containing suspected methamphetamine

 5   and a small table covered in a white crystal substance. (Id.) The officers also observed a large

 6   digital scale on the table along with several boxes of plastic sandwich bags, which Officer

 7   Sanders knew were often used to weigh and package methamphetamine for sale. (Id.)

 8            Next, Officer Sanders reviewed the pictures in Defendant’s cell phone. (Id.) Officer

 9   Sanders reports he saw pictures of what appeared to be Defendant’s hand holding a large amount

10   of suspected methamphetamine on the kitchen table of Apartment 245 dated August 28, 2018.

11   (Id.) Officer Sanders also saw pictures and videos depicting large amounts of suspected cocaine

12   dated July 6, 2018. (Id.) The pictures and videos contained GPS location data, which Officer

13   Sanders entered into Google Maps. (Id.) The GPS location data showed that the pictures and

14   videos of the suspected cocaine were taken directly where Apartment 245 was located. (Id. at 8;

15   see also ECF No. 32-3 at 2.) The video of Defendant racking the slide of a firearm, dated April

16   26, 2018, appeared to have been recorded inside of a parked vehicle near the Greenridge

17   Apartments. (ECF No. 32-1 at 8.)

18            At approximately 2:30 p.m., the officers froze the apartment in order to obtain a search

19   warrant. (Id. at 9.) A superior court judge reviewed and signed the warrant, and the officers

20   executed the search warrant at approximately 8:30 p.m. (Id.) During the search, the officers
21   retrieved approximately 30.5 pounds of methamphetamine, several rounds of live ammunition,

22   approximately 3 grams of heroin, and other indicia of a drug distribution operation. (Id. at 9–11.)

23            On October 4, 2018, a grand jury returned an indictment charging Defendant with a single

24   count of possession with intent to distribute over 500 grams of methamphetamine

25   (mixture/substance) in violation of 21 U.S.C. § 841(a)(1). (ECF No. 8.) On February 5, 2020,

26   Defendant filed the instant motion, arguing the evidence found in Apartment 245 was obtained
27   from an illegal search and should be suppressed. (ECF No. 30.)

28   ///
                                                        4
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 5 of 12

 1           II.     STANDARD OF LAW

 2           The Fourth Amendment provides in relevant part that “[t]he right of the people to be

 3   secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

 4   shall not be violated.” U.S. Const. amend. IV. “The Fourth Amendment does not proscribe all

 5   state-initiated searches and seizures; it merely proscribes those which are unreasonable.” Florida

 6   v. Jimeno, 500 U.S. 248, 250 (1991); Morgan v. United States, 323 F.3d 776, 781 (9th Cir. 2003).

 7   In general, “searches conducted outside the judicial process, without prior approval by judge or

 8   magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few

 9   specifically established and well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338

10   (2009) (quoting Katz v. United States, 389 U.S. 347, 357 (1967)).

11           The exclusionary rule “often requires trial courts to exclude unlawfully seized evidence in

12   a criminal trial.” Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). “[T]he exclusionary rule

13   encompasses both the primary evidence obtained as a direct result of an illegal search or seizure

14   and . . . evidence later discovered and found to be derivative of an illegality, the so-called fruit of

15   the poisonous tree.” Id. (internal quotation marks omitted). However, the Supreme Court has

16   stated, “the significant costs of this rule have led us to deem it applicable only . . . where its

17   deterrence benefits outweigh its substantial social costs.” Id. (citation and internal quotation

18   marks omitted). The Supreme Court has thus carved out certain exceptions to the exclusionary

19   rule because “[s]uppression of evidence . . . has always been our last resort, not our first impulse.”

20   Id. (citation omitted).
21           “Three of these exceptions involve the causal relationship between the unconstitutional act

22   and the discovery of evidence.” Id. “First, the independent source doctrine allows trial courts to

23   admit evidence obtained in an unlawful search if officers independently acquired it from a

24   separate, independent source.” Id. (citing Murray v. United States, 487 U.S. 533, 537 (1988)).

25   “Second, the inevitable discovery doctrine allows for the admission of evidence that would have

26   been discovered even without the unconstitutional source.” Id. (citing Nix v. Williams, 467 U.S.
27   431, 443–444 (1984)). Third, under the attenuation doctrine, “[e]vidence is admissible when the

28   connection between unconstitutional police conduct and the evidence is remote or has been
                                                          5
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 6 of 12

 1   interrupted by some intervening circumstance.” Id. (citing Hudson v. Michigan, 547 U.S. 586,

 2   591, 593 (2006)).

 3          III.    ANALYSIS

 4          Defendant argues the initial search of Apartment 245 was unlawful for two reasons. First,

 5   Defendant argues there was no justifiable reason for a protective sweep of Apartment 245.

 6   Second, Defendant argues a warrantless search based on his PRCS status was improper because:

 7   (1) Defendant’s PRCS status did not justify a warrantless search; and (2) even if he was subject to

 8   a warrantless search of his residence a result of his PRCS status, the officers lacked probable

 9   cause to believe Defendant resided at Apartment 245.

10          In opposition, the Government argues the search of Apartment 245 was a valid PRCS

11   search. Next, the Government argues discovery of the evidence in Apartment 245 was

12   “inevitable” within the meaning of the inevitable discovery doctrine because the search warrant

13   was supported by independent evidence unrelated to the protective sweep. Finally, the

14   Government argues the officers saw the challenged evidence in plain view while conducting a

15   lawful protective sweep of the apartment.

16          As will be discussed in more detail below, the Court finds the evidence from Apartment

17   245 is admissible under the independent source doctrine even if the officers’ initial entry was

18   unlawful. Therefore, the Court need not and does not address whether the officers’ search of

19   Apartment 245 constituted a valid PRCS search or protective sweep. See United States v.

20   Ankeny, 502 F.3d 829, 837 (9th Cir. 2007) (“Ultimately, we need not determine whether the entry
21   was unreasonable because . . . suppression is not appropriate in any event.”).

22                  A.      Inevitable Discovery Doctrine/Independent Source Doctrine

23          The Government argues that even if the initial entry into Apartment 245 was unlawful, the

24   evidence inevitably would have been discovered when the officers subsequently executed the

25   search warrant, which was based on sufficient untainted information to support a finding of

26   probable cause. (ECF No. 32 at 19.) In reply, Defendant argues the inevitable discovery doctrine
27   does not apply when officers have probable cause to apply for a warrant but simply fail to do so.

28   (ECF No. 33 at 10–12 (citing United States v. Mejia, 69 F.3d 309, 320 (9th Cir. 1995); United
                                                       6
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 7 of 12

 1   States v. Lundin, 817 F.3d 1151, 1161 (9th Cir. 2016).)

 2          As a general matter, Defendant is correct. In Mejia, the defendant confessed to processing

 3   counterfeit currency at his home and consented to a search of his home. 69 F.3d at 311. Without

 4   seeking a warrant, the officers searched the home and found the counterfeit currency. Id. The

 5   defendant later moved to suppress the evidence seized from his home. Id. at 319. The

 6   government argued the inevitable discovery exception excused the officers’ failure to obtain a

 7   warrant because “a warrant would have issued if the detectives had sought one.” Id. In rejecting

 8   the government’s argument, the court stated it was “unclear whether there was competent

 9   evidence that would have supported an application for a warrant” and emphasized the court “has

10   never applied the inevitable discovery exception . . . where the police had probable cause but

11   simply did not attempt to obtain a warrant.” Id. at 321–20. The court further emphasized, “To

12   apply the inevitable discovery doctrine whenever the police could have obtained a warrant but

13   chose not to would in effect eliminate the warrant requirement.” Id. at 320.

14          Similarly, in Lundin, officers knew they had probable cause to arrest the defendant for

15   committing numerous violent felonies. 817 F.3d at 1162. Armed with probable cause — but no

16   warrant — officers arrived at the defendant’s home, arrested the defendant, and searched inside

17   and around the home. Id. The officers found and seized two firearms on the back patio of the

18   home. Id. The defendant moved to suppress the firearms, and the government argued the

19   inevitable discovery doctrine applied. Id. at 1161. The district court rejected the government’s

20   argument and suppressed the firearms. Id. at 1162. The Ninth Circuit affirmed, again
21   emphasizing the inevitable discovery doctrine does not apply when an officer chooses not to get a

22   warrant. Id. In sum, Defendant is correct that Mejia and Lundin stand for the proposition that the

23   inevitable discovery exception does not allow an officer to circumvent the warrant requirement

24   simply by claiming there was probable cause to support a warrant had he chosen to get one.

25          However, Mejia and Lundin are distinguishable from the instant case. Unlike Mejia and

26   Lundin, the officers here did subsequently obtain a search warrant based on an affidavit that
27   included both allegedly tainted evidence from the protective sweep and untainted evidence

28   unrelated to the sweep. This factual distinction is critical because the Ninth Circuit has
                                                        7
         Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 8 of 12

 1   repeatedly held “[t]he mere inclusion of tainted evidence in an affidavit does not, by itself, taint

 2   the warrant or the evidence seized pursuant to the warrant.” United States v. Vasey, 834 F.2d

 3   782, 788 (9th Cir. 1987) (citing United States v. Driver, 776 F.2d 807 (9th Cir. 1985). Indeed,

 4   even when evidence is initially discovered during an illegal entry, courts have applied the

 5   independent source doctrine to admit the evidence when a later executed warrant contains

 6   sufficient untainted evidence to establish probable cause for the search.1 See Murray, 487 U.S. at

 7   538–39 (“[I]nformation which is received through an illegal source is considered to be cleanly

 8   obtained when it arrives through an independent source.”); Driver, 776 F.2d at 811 (“We now

 9   must determine whether there is an independent source for the discovery of the later evidence

10   seized, unrelated to the initial illegal entry and search pursuant thereto.”); United States v. Salas,

11   879 F.2d 530, 537 (9th Cir. 1989) (“[T]he independent source rule authorizes the seizure of

12   evidence observed in plain view during an earlier illegal entry.”).

13          To determine whether evidence initially discovered during an unlawful search is

14   admissible based on a later executed warrant, the Ninth Circuit directs reviewing courts to “excise

15   the tainted evidence and determine whether the remaining, untainted evidence would provide a

16   neutral magistrate with probable cause to issue a warrant.” Vasey, 834 F.2d at 788; see also

17   United States v. Nora, 765 F.3d 1049, 1058 (9th Cir. 2014) (citing United States v. Reed, 15 F.3d

18   928, 933 (9th Cir. 1994); Driver, 776 F.2d at 812 (“The warrant may be upheld even where it

19   contains tainted and untainted facts as long as the untainted portions contain a sufficient showing

20   of probable cause to render the warrant valid.”). In Murray, the Supreme Court stated that in
21   order to find a “search pursuant to a warrant was in fact a genuinely independent source of the

22   1
             In opposition, the Government appears to blend the inevitable discovery doctrine and the
23   independent source doctrine. The two doctrines are closely related. Lundin, 817 F.3d at 1161;
     see also Murray, 487 U.S. at 539 (“The inevitable discovery doctrine, with its distinct
24   requirements, is in reality an extrapolation from the independent source doctrine.”). However,
     “[u]nlike the inevitable discovery doctrine, which asks whether evidence ‘would have’ been
25   discovered by lawful means rather than by means of the illegal search, the independent source
26   doctrine asks whether the evidence actually was ‘obtained independently from activities untainted
     by the initial illegality.’” Lundin, 817 F.3d at 1161 (internal citations omitted) (emphasis in
27   original). While courts have expressed concern that allowing officers to invoke the inevitable
     discovery doctrine will encourage officers to “never obtain a warrant,” courts have found the
28   independent source doctrine does not create the same incentive. Id. at 1162.
                                                         8
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 9 of 12

 1   information and tangible evidence at issue,” the reviewing court should consider: (1) whether the

 2   officers’ “decision to seek the warrant was prompted by what they had seen during the initial

 3   entry,” and (2) whether “information obtained during that entry was presented to the magistrate

 4   and affected his decision to issue the warrant.” 487 U.S. at 542.

 5          Here, the search warrant affidavit referenced the evidence seen during the allegedly

 6   unlawful protective sweep. However, after excising this evidence from the search warrant

 7   affidavit, a considerable amount of untainted evidence remains. In the affidavit, Officer Sanders

 8   describes his training and experience as a probation officer since 2007. (ECF No. 32-2 at 6–7.)

 9   He explains he began his investigation after being informed Defendant, a known Fruitridge Vista

10   Norteño associate, was involved in the sales of narcotics, and also after Defendant’s wife

11   informed him that Defendant did not live at his reported residence. (Id. at 8.)

12          Officer Sanders states on August 8, 2018, he observed Defendant drive to the Greenridge

13   Apartments, park directly in front of Apartment 245 on the southeast side of the apartment

14   complex, and walk into a breezeway toward Apartment 245. (Id.) Officer Sanders states on

15   August 29, 2018, he and a team of officers observed Defendant drive to the Greenridge

16   Apartments and park on the southeast side of the complex. (Id.) Officer Sanders states when the

17   officers activated their emergency lights and directed Defendant to exit his vehicle, Defendant

18   tossed a small, shiny object onto the grassy area next to the vehicle, which was later discovered to

19   be a house key that belonged to Apartment 245. (Id.) Officer Sanders states he showed

20   apartment staff a color photograph of Defendant and they confirmed seeing him at the complex
21   on several occasions. (Id. at 9.) The apartment staff also told Officer Sanders they had observed

22   Defendant driving a white SUV with large white rims, a vehicle that matched the description of a

23   vehicle Officer Sanders had observed Defendant driving during the course of the investigation.

24   (Id.) The apartment staff further advised Officer Sanders that Defendant was associated with

25   Apartment 245 and they had observed him frequenting that unit several times. (Id.)

26          Officer Sanders also states Defendant was found in possession of two cell phones. (Id. at
27   10.) Defendant admitted owning the Samsung phone. (Id.) Because Defendant was on PRCS

28   and subject to search and seizure of electronic devices, Defendant provided the passcode for his
                                                       9
         Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 10 of 12

 1   Samsung phone. (Id.) Officer Sanders then states he reviewed the pictures on the phone and

 2   discovered pictures of Defendant holding a large amount of suspected methamphetamine. (Id.)

 3   Officer Sanders states he entered the GPS numbers attached to the pictures into a Google map

 4   search and found that the pictures were taken directly where Apartment 245 was located. (Id.)

 5   Officer Sanders states that based on his training and experience, he believed Defendant was using

 6   Apartment 245 to further his criminal activity. (Id.)

 7           Importantly, “the standard for probable cause is not terribly demanding.” United States v.

 8   Collins, 427 F.3d 688, 691 (9th Cir. 2005). In the context of a search, it merely asks whether,

 9   under the totality of the circumstances, “there is fair probability that contraband or evidence of a

10   crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983); see also

11   United States v. Gourde, 440 F.3d 1065, 1069 (9th Cir. 2006) (“[P]robable cause means ‘fair

12   probability,’ not certainty or even a preponderance of the evidence.”). Here, as summarized

13   above, the affidavit indicates the officers saw Defendant suspiciously toss a house key when he

14   was stopped by the officers, the officers observed Defendant park near Apartment 245 on at least

15   two occasions, and apartment staff told officers that Defendant was associated with Apartment

16   245 and had been seen there on several occasions. As such, there was ample untainted evidence

17   in the affidavit connecting Defendant to Apartment 245.

18           Further, the affidavit indicates the officers found pictures of large amounts of suspected

19   drugs on Defendant’s cell phone prior to the protective sweep.2 The affidavit also indicates that

20   cell phone data showed the incriminating pictures and videos had been taken recently, and a
21   search of the GPS location data associated with those pictures and videos revealed they were

22   taken at or near Apartment 245. Looking at the totality of the circumstances, the Court concludes

23   the affidavit contained sufficient untainted facts to support a finding that there was a “fair

24   probability” that Apartment 245 contained evidence of Defendant’s drug-related criminal activity.

25           Defendant does not challenge the untainted evidence, nor does he dispute that the

26   2
             The terms of Defendant’s PRCS provided that his “possessions” were “subject to search at
27   any time of the day or night, with or without a warrant.” Cal. Penal Code § 3453(f). Defendant
     does not dispute that the cell phone the officers searched was one of his “possessions,” nor does
28   he challenge the search of the cell phone.
                                                        10
       Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 11 of 12

 1   untainted evidence amounts to probable cause. Instead, Defendant argues that because Officer

 2   Sanders included the tainted evidence in the search warrant affidavit, it is impossible to know if

 3   the tainted evidence influenced the judge’s decision to issue the warrant. Defendant also argues it

 4   is unclear if the tainted evidence prompted the officers to seek the warrant.

 5          Defendant’s arguments are unavailing. Given the considerable evidence known to the

 6   officers before entering Apartment 245, there is nothing to indicate the officers were prompted to

 7   apply for a search warrant of Apartment 245 solely based on what they found during the

 8   protective sweep. Moreover, as already discussed, Officer Sander’s affidavit contained sufficient

 9   untainted evidence to support a finding of probable cause that contraband would be found in

10   Apartment 245. Under Ninth Circuit precedent, the evidence discovered in Apartment 245 is

11   admissible under these circumstances pursuant to the independent source doctrine. See, e.g.,

12   Reed, 15 F.3d at 934 (concluding that after excising tainted evidence about drugs and drug

13   paraphernalia seen during an illegal search from a warrant, the remaining untainted evidence was

14   sufficient to establish probable cause for the warrant); see also Salas, 879 F.2d at 538

15   (“Excluding the evidence seized in [a motel room] solely because the officers erred in concluding

16   that their initial entry was justified to prevent destruction of the evidence would place them in a

17   worse position than if they had not blundered.”).

18          Accordingly, the Court DENIES Defendant’s motion.

19                  B.      Denial of Evidentiary Hearing

20          “Whether an evidentiary hearing is appropriate rests in the reasoned discretion of the
21   district court.” United States v. Walczak, 783 F.2d 852, 857 (9th Cir. 1986). “An evidentiary

22   hearing on a motion to suppress ordinarily is required if the moving papers are sufficiently

23   definite, specific, detailed, and nonconjectural to enable the court to conclude that contested

24   issues of fact going to the validity of the search are in issue.” Id.; see also United States v.

25   Licavoli, 604 F.2d 613, 621 (9th Cir. 1979).

26          Here, the Government does not seek an evidentiary hearing. (See ECF No. 32 at 25.) For
27   his part, Defendant seeks an evidentiary hearing to allow witnesses to testify that Defendant was

28   indeed living at his reported residence on the date of the search. (ECF No. 30 at 10.) However,
                                                         11
      Case 2:18-cr-00202-TLN Document 43 Filed 06/19/20 Page 12 of 12

 1   the question of whether Defendant actually resided at his reported residence is not material to this

 2   Court’s determination. Therefore, the Court DENIES Defendant’s request to hold an evidentiary

 3   hearing.

 4          IV.     CONCLUSION

 5          For the reasons set forth above, the Court hereby DENIES Defendant’s Motion to

 6   Suppress. (ECF No. 30.)

 7          IT IS SO ORDERED.

 8   DATED: June 19, 2020

 9

10

11                                                          Troy L. Nunley
12                                                          United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       12
